F I L E D
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    DEC 4 1997

                      UNITED STATES COURT OF APPEALS             PATRICK FISHER
                                                                        Clerk
                                  TENTH CIRCUIT




SHERMAN G. FINESILVER; JOHN C.
PORFILIO, formerly known as John P.
Moore; CLARENCE A. BRIMMER;
STEPHANIE K. SEYMOUR; THOMAS
M. O’ROURKE; and GERALD J.
RAFFERTY,
             Plaintiff-Counter-
             Defendants-Appellees,
v.
JOAN FITZGERALD, in her official                   No. 97-1260
capacity as the Clerk and Recorder of
Jefferson County, Colorado; RETA A.               (No. 96-Z-1614)
CRAIN, in her official capacity as Clerk
and Recorder of Douglas County,                     (D. Colo.)
Colorado; DONITTA DAVIDSON, in her
official capacity as Clerk and Recorder of
Arapahoe County, Colorado; and ELBRA
WEDGEWORTH, in her official capacity
as Clerk and Recorder for the City and
County of Denver, Colorado,

             Defendants,

      and
 GERALD L. ROGERS,

               Defendant-Counter-
               Claimant-Cross-Claimant-
               Appellant,

 v.

 CITY AND COUNTY OF DENVER;
 JEFFERSON COUNTY; DOUGLAS
 COUNTY; and ARAPAHOE COUNTY,

               Cross-Claim-Defendants.


                              ORDER AND JUDGMENT*


Before BALDOCK, McKAY, and LUCERO, Circuit Judges.



      After examining the briefs and the appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered

submitted without oral argument.

      Appellant, Mr. Gerald L. Rogers, appeals the district court’s nullification of his

liens against Appellees’ property and its determination that Appellees, all of whom are

      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.

                                            2
judges or prosecutors, are immune from Appellant’s claims. We deny Appellant’s

Motion for Reconsideration to Recuse and affirm the judgment of the district court for the

reasons given in its Order and Judgment filed May 16, 1997.

      AFFIRMED.

                                                Entered for the Court



                                                Monroe G. McKay
                                                Circuit Judge




                                            3